Case 7:16-cV-02683-NSR Document 25-3 Filed 01/31/19 Page 1 of 2

UNITED`STATES DIS`I'RJCT COURT
SOUTHE`RN DISTRICT OF NIZW ¥()RK

MARTINE VIOLET CARROLL, tm behalfof`
herself and all others similarly situal¢d.
Civil Ac¢ion No. l:lf»-cv-BZ()(>S{NSR)
Pl::intif!`.

PLAINT]FF’S CONSENT T()
WI'I'HDRAWAL OF

Q.QU.HSEL

THB REPUBLIC OP FRANCE, THE FRENCH

MINISTRY OF FORE{GN AFFAIRS, and

THE AGENCE POUR L’ENSE[GNEMENT

FRANCAIS A L'ETRANGBR.

Defendants. .

X

I. I. Martinc V. Carroil. hereby consent to the withdrawal of Dcnlea & Camm l.-l‘.P. Je|Trey
l. Carton. Robcrt 3. Bcrg, and Christoph¢r D. Barm?.za (cullectively, "Denlca & Carton")
as my counsel in this action.

2. l lmve been notified in writing by Denlea & Carton ol`lhe reasons tdr its request m
withdraw as my coumcl. which reasons arc permitted under llte Retaincr Agmcmcnt l
signed with the Fi¢m on mm» 13, 2016.

3. Denlea & Carton has advised me of the status of thc case on the Court`s docket

4. l have advised Denlea & Cart)on that 'l desire to continue prosecuting the case upon thc
withdrawal ot`Deniea & Carton. and l will seek new counsel with whom to continue the
prosecution of me case.

$. l have been notified by Dcn!eu & Carton that Dcnlcu & Curtcm will advise the Court and

Defcrtdants that it series to wime as myoounsel of record and that. pursuant to l,ucal

Case 7:16-cV-O2683-NSR Document 25-3 Filed 01/31/19 Page 2 of 2

Civil Rulc 1.4 ofthc United States-Distt‘i¢t l',`otm for the Southern District ot'Nc.w York
and the individual Rulm of the Hort. `Nelson S. Roma'm, Dcnlca & Carton will seek
pumission to move to withdraw as my counsel of rocord.

6. l have been advised by Dcnlca & Corton that Deuloa & Carton will request that thc Coun
allow me up to 90 days in which to find new counsel and will request that thc Ct)urt
extend the present case managcmcnt deadlines fur an additional 45 days after my new
counsel liles an appcarame with the Court

7. l have been advised by Denleo & Carton that, pursuant to the Retaincr Agrcemenc.
De_nlea &. Car_ton will not bc asserting a Charging Lien or Retaining Lien against me or
the continued prosecution of the case.

Datcd: Ncw York,New Y.ork

Novomber 28, 2018

VOLUNTARH.Y AGREED TO: Martine V. Carrol]

, 1
a ‘1» `
_t_t_tl .
Martinc V. Carroll

257 Orchard Strcct. Apartment 3
Westlield, New jersey 07090

